DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US Patent Application Publication 2018/0079288).
	Re claim 17, Johnson discloses a convertible truck cap for use on a truck bed of a pickup truck (as shown in figure 1), the convertible truck cap providing at least first and second roof bows, wherein each of the first and second roof bows are configured to extend upwardly from the truck bed, wherein at least the second roof bow is slidably movable to be positionable between a non-cap use stowed position and a cap use frame position with respect to the first roof bow over the truck bed (the bow is capable of being slid along the sidewalls of the truck bed), a plurality of side panels, wherein a first side panel of the plurality of side panels spans at least 

    PNG
    media_image1.png
    570
    765
    media_image1.png
    Greyscale

	Re claim 19, a third roof is bow located between the first and second roof bows, wherein the third roof bow is configured to extend upwardly from the truck bed, and wherein the third bow is independently slidably movable between the first and second roof bows.  See the annotated figure above.
	Re claim 20, Johnson discloses a convertible truck cap for use on a truck bed of a pickup truck, the convertible truck cap providing first, second and third roof bows, wherein each of the .

Allowable Subject Matter
Claims 1-16 allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle truck bed coverings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






November 5, 2021